DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Korean parent Application No. KR10-2015-0083287 (filed on 06/12/2015) has been received with parent Application No. 15/735,260 (filed on 12/11/2017).
	
Election/Restrictions


Applicant’s election without traverse of Species III (represented by Figures 11-12) in the reply filed on 04/01/2021 is acknowledged. Claims 1-3 and 5-11 were elected by the applicant as being directed to Species III.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species V (represented by Figures 17-18), and there being no allowable generic or linking claim. Furthermore, applicant has elected claims 2-3 as being drawn to the elected Species III; where claim 2 recites the limitation “the bobbin has a spring receiving without traverse in the reply filed on 11/16/2018. The requirement is therefore made FINAL.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 11 include the reference character “8”, which is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Objections

Claims 8-9 are objected to because of the following informalities that requires appropriate corrections:
In claim 8, line 6, the limitation “the first suspension” should read “the first suspension portion”.
In claim 9, line 4, the limitation “an inner circumferential surface” should read “an inner circumferential surface of the fixation member”.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (for example, “a one-direction rotational means in which the rotational member rotates in on one direction” in claim 7). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 9 recites the limitation “the inner circumferential surface of the rotational member” in line 5-6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Goodman et al. (U.S. PGPUB 2011/0266384A1 hereinafter referred to as “Goodman”).

In regards to claim 1, Goodman teach (Figures 2-10A, 11-13A, and 14) a string fastening device (reel 2204 of the lacing system 200) comprising: a base (mounting flange 222 of the base member 214); a bobbin (spool member 216) received in the base (mounting flange 222 of the base member 214); a fixation member (housing 220 of the base member 214) coupled to the base (mounting flange 222 of the base member 214) to maintain state in which the bobbin (spool member 214) is stored in the base (mounting flange 222 of the base member 214); a rotational member (knob member 218) coupled to the fixation member (housing 220 of the base member 214) and rotating the bobbin (spool member 216); a string suspension member (lace guides 290a/ 290b) provided in the bobbin (spool member 216) for fixing a string (lace 206); the bobbin (spool member 216) having an insertion groove (depression 276 with the first set of lace holes 284a/ 286a/ 288a and the second set of lace holes 284b/ 286b/ 288b; where the depression 276 is defined as the area between the inner surface of the cylindrical wall 274 and the central opening 278) provided in a radial direction based on a rotation center (central opening 278 and/ or axis 228), and a string receiving groove (channel 230, which is defined as the area between the upper flange 270, the lower flange 272, and the outer surface of the cylindrical wall 274) extending from the insertion groove (channel 230 extends from first and second set of lace holes 284a/ 286a/ 288a/ 284b/ 286b/ 288b of the depression 276); and the string receiving groove (channel 230) forming a curved space (as clearly illustrated in figures 3-4, 10A, and 11-12) from the insertion groove (depression 276 with the first set of lace holes 284a/ 286a/ 288a and the second set of lace holes 284b/ 286b/ 288b); wherein, the string suspension member (lace guides 290a/ 290b) extends from one side of the insertion groove (radially inner side of the depression 276) toward an outer circumference of the string receiving groove (cylindrical surface of the channel 230 defined by the outer surface of the cylindrical wall 274) in order to urge and fix the string 

In regards to claims 5-6, Goodman teach all intervening claim limitations as shown above. Goodman further teach (Figures 2-10A, 11-13A, and 14), the insertion groove (depression 276) being connected with a hole (first set of lace holes 284a/ 286a/ 288a and/ or the second set of lace holes 284b/ 286b/ 288b) into which the string (lace 206) is inserted; and the bobbin (spool member 216) being divided into a first member (upper flange 270) and a second member (lower flange 272); wherein, the first member (upper flange 270) and the second member (lower flange 272) are fitted and fixed to each other (upper flange 270 and the lower flange 272 are connected to each other by cylindrical wall 274).

In regards to claims 7-8, Goodman teach all intervening claim limitations as shown above. Goodman further teach (Figures 2-10A, 11-13A, and 14), a one-direction rotational means (housing teeth 224 and pawls 236) provided between the fixation member (housing 220 of the base member 214) and the rotational member (knob member 218); the one-direction rotational means (housing teeth 224 and pawls 236) configured to rotate the rotational member (knob member 218) in one direction (tightening direction ‘A’); the one-direction rotational means (housing teeth 224 and pawls 236) including a first suspension member (housing teeth 224) provided in the fixation member (housing 220 of the base member 214), and a second suspension portion (pawls 236) provided in the rotational member (knob member 218); wherein, 

In regards to claims 10-11, Goodman teach all intervening claim limitations as shown above. Goodman further teach (Figures 2-10A, 11-13A, and 14), a first coupling portion (spool teeth 232) provided on the bobbin (spool member 216); a second coupling portion (knob teeth 234) provided on the rotational member (knob member 218); the first coupling portion (spool teeth 232) and the second coupling portion (knob teeth 234) are formed as plurality of grooves and as plurality of protrusions (figures 3-4, 10A, 12, and 14 clearly illustrates, the spool teeth 232 and the knob teeth 234, both being formed by multiple protrusions and valleys); wherein, the second coupling portion (knob teeth 234) is coupled to the first coupling portion (spool teeth 232) and configure to rotate the bobbin (spool member 216).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 10-11 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPUB 2007/0084956A1), in view of Lovett et al. (U.S. PGPUB 2015/0059206A1 hereinafter referred to as “Lovett”).

In regards to claim 1, Chen teach (Figures 1-7) a string fastening device (string fastening device 10) comprising of a base (base 11); a bobbin (reel 30) received in the base (base 11); a fixation member (positioning ring 40, which is connected to the tubular wall 12 by extending blots through the holes 42 and the threaded holes 15) coupled to the base (base 11) to maintain state in which the bobbin (reel 30) is stored in the base (base 11); a rotational member (knob 50) coupled to the fixation member (positioning ring 40; the second teeth 54 of the knob 50 engages the pawls 20 positioned on the tubular wall 12, wherein the pawls 20 are received through the notches 43 of the positioning ring 40; therefore, it is understood that the knob 50 is coupled to the positioning ring 40 and the tubular wall 12) and rotating the bobbin (reel 30, which is rotated by the engagement between the toothed ring 35 and the first teeth 55); a string suspension member (bolts 392) provided in the bobbin (reel 30) and fixing a string (string 39); the bobbin (reel 30) having an insertion groove (radial channels in the tubular body 32 that extends from the apertures 36 towards the second passages 38, as illustrated in figure 5) that is provided in a radial direction based on a rotation center (axis of the central hole 31 and/ or the center of the reel 30), and a string receiving groove (winding space defined between the outer cylindrical surface of the tubular body 32, the first flange 33, and the second flange 34) extending from the insertion groove (radial channels in the tubular body 32 that extends from the apertures 36 towards the second passages 38); and the string receiving groove (winding space defined between the outer cylindrical surface of the tubular body 32, the first flange 33, and the second flange 34) forming a curved space (as clearly illustrated in figure 2) from the insertion groove (radial channels in the tubular body 32 that extends from the apertures 36 towards the second passages 38); wherein, the string suspension member (bolts 392) is disposed in the insertion groove (radial channels in the  (see also paragraph 0019-0022). However, Chen fail to teach, the string suspension member (bolts 391) extending from one side of the insertion groove (radial channels in the tubular body 32 that extends from the apertures 36 towards the second passages 38) toward an outer circumference of the string receiving groove (winding space defined between the outer cylindrical surface of the tubular body 32, the first flange 33, and the second flange 34), or the string suspension member (bolts 392) urging and fixing the string (string 39) by an elastic force.
Whereas, Lovett teach (Figures 2-4 and 42A-42B) a string fastening device (reel based closure mechanism 204 of the lacing system 200 with the spool 4222/ 4230 in place of the spool 216) comprising: a bobbin (spool 4222/ 4230) received in a base (spool housing 220); a rotational member (knob 218) for rotating the bobbin (spool 4222/ 4230); the bobbin (spool 4222/ 4230) having an insertion groove (channel extending from the entry port 4220, as illustrated in the modified figure 42B below) through which a string (lace 4216) passes through, and a string receiving groove (annular channel of the spool 4222/ 4230 that is defined by the outer cylindrical surface of the spool 4222/ 4230) that forms a curved space from the insertion groove (channel extending from the entry port 4220) to facilitate the winding of said string (lace 4216); a string suspension member (one way fastening mechanism 4232) provided in the bobbin (spool 4222/ 4230); and the string suspension member (one way fastening mechanism 4232) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bobbin in Chen’s string fastening device by providing the insertion groove of said bobbin with a flexible string suspension member suggested in Lovett reference (which is oriented to extend from one side of the insertion groove towards the outer circumference of the string receiving groove), in addition to the string suspension member comprised of bolts. With such a modification, when the string is initially inserted in to the insertion groove, the flexible string suspension member will hold the string within insertion groove of the bobbin, while the bolts can be inserted into the channel extending from the insertion groove in order to better secure and/ or fix the string to the bobbin; thereby, simplifying the process of attaching/ fixing the string to the bobbin.

    PNG
    media_image1.png
    511
    713
    media_image1.png
    Greyscale


In regards to claim 5, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), the insertion groove (radial channels in the tubular body 32 extending from the apertures 36 towards second passages 38, as illustrated in figure 5) being connected with a hole (apertures 36) into which the string (string 39) is inserted.

In regards to claim 6, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), the bobbin (reel 30) being divide into a first member (first flange 33) and a second member (second flange 34); wherein, said first member (first flange 33) and said second member (second flange 34) are fitted and fixed to each other (first flange 33 and the second flange 34 are connected together by the tubular body 32).

In regards to claim 7, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), a one-direction rotational means (second teeth 54 and incline surfaces 22 of pawls 20) being provided between the fixation member (positioning ring 40) and the rotational member (knob 50); wherein, the one-direction rotational means (second teeth 54 and incline surfaces 22 of pawls 20) is configured to rotate the rotational member (knob 50) in one direction (paragraph 0022 disclose, the plurality of second teeth 54 of the knob 50 being configured to engage the inclined surfaces 22 of the pawls 20; where, the shape of the plurality of second teeth 54 and the incline surfaces 22 allow the knob 50 to be rotated in one direction, while the engagement between the second teeth 54 and the pawl 20 prevents the rotation of the knob 50 in the other direction).

In regards to claim 8, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), the one-direction rotational means (second teeth 54 and incline surfaces 22 of pawls 20) comprising a first suspension member (incline surfaces 22 of pawls 20) provided in the fixation member (positioning ring 40; the pawls 20 extends through the notches 43 on the positioning ring 40), and a second suspension portion (second teeth 54) provided in the rotational member (knob 50); wherein, the second suspension portion (second teeth 54) correspond with and is in contact with the first suspension portion (incline surfaces 22 of pawls 20) in a manner that allows the rotational member (knob 50) to rotate only in one direction (see also paragraph 0022).

In regards to claim 10, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), a first coupling portion (toothed ring 35) 

In regards to claim 11, Chen in view of Lovett teach all intervening claim limitations as shown above. Chen further teach (Figures 1-7), the first coupling portion (toothed ring 35) and the second coupling portion (first teeth 55) are formed by plurality of grooves and plurality of protrusions, which are fitted together to correspond to each other (the toothed ring 35 and the first teeth 55, both consist of a plurality of protruding teeth and plurality of grooved areas between each tooth; thereby allowing the toothed ring 35 to engage the first teeth 55).

Allowable Subject Matter

Claim 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 9, Goodman, or alternatively Chen in view of Lovett, both teach all intervening claim limitations as shown above. However, Goodman, Chen, Lovett, and all other prior art of record, either individual or in combination, fail to teach 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654